DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Preliminary Amendment
2. The preliminary amendment filed on 06/15/2020 has been acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims [24, 37 and 43] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 24, 37 and 43 disclose the limitation reciting, “determine, among the plurality of brightness values of the visible light of the ambient light in the period, a count of brightness values of the visible light of the ambient light that the count satisfies a second condition; and in response to determining that the count satisfies the second condition, switch the first operation mode to a second operation mode of the optical filter”.  However the specification merely discloses, determining a bright ness value of a visible light for example in fig. 6. It doesn’t’ explicitly discloses the text of the above claimed invention, specifically determining a count brightness values.   Thus the above claimed limitation as a whole constitutes a new matter. Appropriate correction consistent to applicant’s disclosure is required.

 Claims 25-36 fails to cure the deficiency of claim 24, thus analyzed and rejected by the same reasoning.
Claims 38-42 fails to cure the deficiency of claim 37, thus analyzed and rejected by the same reasoning.
 For examination purpose the claims are interpreted as below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) [24 -26, 31, 37-39 and 43], is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by XIONG (CN-105491283) hereinafter CN-1283.


Re Claim 24, CN-1283 discloses  a system for changing an operation mode of an optical filter of an imaging device (see figs. 1 and 2 ,  page 8, paragraph 6 and page 10  paragraph 5 on the attached translation) , comprising: a storage device storing a set of instructions (see for example 250 fig. 2, page 10  paragraph 5 on the attached translation); at least one processor in communication with the storage device (see for example 270 fig. 2, page 10  paragraph 5 on the attached translation), wherein when executing the set of instructions, the at least one processor is configured to cause the system (figs. 1 and 2) to: obtain a first operation mode of an optical filter (see page 10 paragraph 6, on the  attached translation document, the visible light mode preparation module 210 is configured to remove the infrared filter from the front of the camera when the mode switching module prepares the imaging device to switch from the infrared mode to the visible light mode); determine a plurality of brightness values of visible light of ambient light in a period (see page 10 paragraph 7 on the attached document, a calculation module 250 for calculating a value of Ggain/Bgain and/or Ggain/Rgain); determine, among the plurality of brightness values of the visible light of the ambient light in the period (see the attached document, the area with the highest brightness in the picture acquired by the camera may be regarded as), a count of brightness values of the visible light of the ambient light that respectively satisfy a first condition (see page 6 paragraph 4, on the attached translation  document, When Ggain/Bgain or Ggain/Rgain is greater than a predetermined threshold, the imaging device switches from an infrared mode to a visible light mode); determine whether the count satisfies a second condition (see  page 5  paragraph 3, on the attached document, when both Ggain/Bgain and Ggain/Rgain are less than the predetermined threshold, the imaging device maintains an infrared mode, The infrared filter is placed back in front of the camera); and in response to determining that the count satisfies the second condition, switch the first operation mode to a second operation mode of the optical filter (see  page 5  paragraph 3, on the attached translation document, when both Ggain/Bgain and Ggain/Rgain are less than the predetermined threshold, the imaging device maintains an infrared mode, The infrared filter is placed back in front of the camera). 

Re Claim 25, CN-1283 further discloses, wherein the first operation mode or the second operation mode includes a night-operation mode of the optical filter or a day-operation mode of the optical filter (see the attached translation document page 8, paragraph six and page 10, paragraph 3, the light received by the camera is no longer just infrared light, but the actual light in the current environment, which may include different degrees of visible). 


Re Claim 26, CN-1283 further discloses, wherein the first condition includes that a brightness value exceeds or equal a first brightness threshold (see attached translation  document,  page 5, paragraph 3, Ggain/Bgain or Ggain/Rgain is greater than a predetermined threshold) and the second condition includes that the count exceeds or equal a count threshold (see the attached document, page 11, paragraph 1when both Ggain/Bgain and Ggain/Rgain are smaller than When the predetermined threshold is described, the imaging device is maintained in the infrared mode). 


 
Re Claim 31, CN-1283 further discloses, wherein the first brightness threshold includes an average value of one or more brightness values of the visible light of the ambient light, a median value of the one or more brightness values, or a ratio of the average value of the one or more brightness values (see the attached translation document, page 9, paragraph 4, After step S130, step S140 is performed, when the Ggain/Bgain or Ggain/Rgain is greater than a predetermined threshold, the camera device switches from the infrared mode to the visible light mode; when both Ggain/Bgain and Ggain/Rgain are less than the predetermined threshold, The camera maintains an infrared mode, and the infrared filter is placed back in front of the camera. Optionally, the predetermined threshold range is 250-280). 

Re Claim 37, Claim 37 has substantially same limitation as claim 24 above thus analyzed and rejected by the same reasoning.
 
Re Claim 38,   Claim 38 has substantially same limitation as claim 25 above thus analyzed and rejected by the same reasoning.

Re Claim 39,   Claim 39 has substantially same limitation as claim 26 above thus analyzed and rejected by the same reasoning.

Re Claim 43, claim 43 a program implicit to claims 23 and 37 thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim [33] is/are rejected under 35 U.S.C. 103 as being unpatentable over XIONG (CN-105491283) hereinafter CN-1283 in view of  Chion (US. 2017/0006226).

Re Claim 33, CN-1283 doesn’t seem to explicitly discloses, wherein the count threshold is set by a user of the system. 
 Nonetheless in the same field of endeavor Chino discloses an image processing system as CN – 1283 (see Chino fig. 1). Chino further discloses the count threshold is set by a user of the system, (see ¶0005).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify CN-1283 before the effective filling date of the claimed invention by the teachings of Chino to thereby make the system of  CN- 1283user friendly. Thus enhancing usability.
6. Claims [34 and 41] is/are rejected under 35 U.S.C. 103 as being unpatentable over XIONG (CN-105491283) hereinafter CN-1283.

Re Claim 34,  CN-1283 discloses wherein the first condition includes that a brightness value exceeds or equal a first brightness threshold (see attached translation document,  page 9,  paragraph 4, Ggain/Bgain or Ggain/Rgain is greater than a predetermined threshold) and the second condition includes that the count exceeds or equal a count threshold (see the attached document, page 9,  paragraph 4, when both Ggain/Bgain and Ggain/Rgain are smaller than When the predetermined threshold is described, the imaging device is maintained in the infrared mode). However CN-1283 doesn’t seem to explicitly disclose wherein the first condition includes that a brightness value is below a second brightness threshold.
Nonetheless it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have been motivated to adjust the bright nest threshold value according to the current environment lighting condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only a routine skill in the art. IN re Aller, 105 USPQ 233.

Re Claim 41, Claim 41 has substantially same limitation as claim 34 above, thus analyzed and rejected by the same reasoning.

Allowable Subject Matter
7. Claims [27-30, 32, 35-36, 40 and 42] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And overcoming the above 112 rejection
    8. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claims 27 and 40, none of the prior arts on the record teaches or reasonably suggests: 
wherein to determine a plurality of brightness values of visible light of ambient light in a period, the at least one processor is further configured to cause the system to: for one of the plurality of brightness values of the visible light of the ambient light in the period, obtain a first image captured by the imaging device with visible light, a second image captured by the imaging device with infrared light, and a third image captured by the imaging device with the ambient light; obtain an exposure value of the imaging device; and determine the brightness value of the visible light of the ambient light based on the first image, the second image, the third image, and the exposure value. 
 
Claims 28-30 are allowed due to their direct or indirect dependency on claim 27.

 Re Claim 32, none of the prior art on the record teaches or reasonably suggests: 
wherein the first brightness threshold is determined by: obtaining a brightness threshold related to the second operation mode; obtaining at least one first image taken in the first operation mode and at least one second image taken in the second operation mode; and determining the first brightness threshold based on the brightness threshold related to the second operation mode, the at least one first image, and the at least one second image.
 
Re Claims 35 and 42, none of the prior arts on the record teaches or reasonably suggests:
wherein to determine a plurality of brightness values of visible light of ambient light in a period, the at least one processor is further configured to cause the system to: for one of the plurality of brightness values, obtain a first image captured by the imaging device with visible light and a second image captured by the imaging device with the ambient light; and determine the brightness value of the visible light of the ambient light based on the first image and the second image. 
 
                            Claim 36 is allowed due to its dependency on claim 35.
                                                                                   Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698